Citation Nr: 1340042	
Decision Date: 12/04/13    Archive Date: 12/18/13	

DOCKET NO.  09-46 791A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1954 to January 1958.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, as well as an October 2010 rating decision by the VARO in St. Petersburg, Florida.  The case comes to the Board from the St. Petersburg RO.

In a decision of August 2012, the Board denied entitlement to service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy), as well as for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine.  At that same time, the Board found that new and material evidence had not been received sufficient to reopen the Veteran's previously-denied claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the residuals of surgical removal of the gallbladder (cholecystectomy).

In a July 2013 Order, the United States Court of Appeals for Veterans Claims (Court) vacated that portion of the Board's August 2012 decision which denied entitlement to service connection for a low back disorder, including degenerative disc and/or joint disease of the lumbar spine, and, in so doing, remanded the Veteran's case to the Board for action consistent with a July 2013 Joint Motion for Partial Remand.  At that same time, the Court dismissed the issues of entitlement to service connection for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy), and whether new and material evidence had been received to reopen a claim of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the postoperative residuals of surgical removal of the gallbladder (cholecystectomy).  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Finally, for reasons which will become apparent, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.


REMAND

Following the Court's July 2013 Order, the Board, in correspondence of September 2013, informed the Veteran that, should he wish to submit any additional argument or evidence, it must be submitted to the Board within 90 days of September 11, 2013.  The Veteran was further informed that, were he to submit additional evidence, he had a right to have this evidence, along with all the evidence of record, considered by his local Regional Office or the Appeals Management Center.  However, should he so desire, he could waive this right by submitting a waiver in writing.  Finally, the Veteran was informed that a decision as to whether to submit a waiver was solely up to him and his accredited representative.

In October 2013, there were received at the Board private medical records covering the period from August 2012 to March 2013, the majority of which do not appear to concern the Veteran's lower back.  However, at least two of these records do, in fact, provide information which could potentially be relevant to the Veteran's claim for service connection for a low back disability.  Significantly, accompanying those records was September 2013 correspondence from the Veteran to the effect that he was submitting the enclosed evidence, and wished to have his case remanded to the agency of original jurisdiction for review of the newly submitted evidence.  Under the circumstances, the Veteran's case must be referred to the agency of original jurisdiction for initial review.  See 38 C.F.R. § 20.1304(c) (2013).  Significantly, an initial review of this evidence for adjudication purposes should be undertaken by the RO/AMC to avoid prejudice to the Veteran.  

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to August 2012, the date of the aforementioned Board decision, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of an private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The RO/AMC should then readjudicate the Veteran's claim for service connection for a low back disorder, to include degenerative disc and/or joint disease of the lumbar spine.  This adjudication should specifically consider any and all evidence submitted and/or added to the Veteran's file since the time of the aforementioned Board decision in August 2012, to include, specifically, private medical records covering the period from August 2012 to March 2013, received in October 2013.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in May 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



